Citation Nr: 1447077	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  09-33 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a torn left quadriceps.

2.  Entitlement to an initial evaluation in excess of 10 percent for a surgical scar on the left thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980 with additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The issues on appeal were previously before the Board in September 2011 when they were remanded for additional evidentiary development.  Also before the Board in September 2011 was a claim of entitlement to service connection for a left shoulder disorder.  Service connection for the left shoulder disorder was granted in December 2012.  The issue is no longer on appeal.  


FINDINGS OF FACT

1.  The symptomology associated with the residuals of the torn left quadriceps equates, at most, to a moderate injury to Muscle Group XIV.  

2.  During the entire appeal period, the surgical scar on the left thigh has been manifested by a painful scar that is less than 12 square inches, stable, with no evidence of limitation of motion or other functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for residuals of a torn left quadriceps, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5314 (2013)

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for a surgical scar on the left thigh, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits has been codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The appellant's claims arise from his disagreement with the initial disability ratings assigned following the grants of service connection.  The United States Court of Appeals for Veterans Claims (the Court) has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the Veteran's service medical treatment records and his VA and private treatment records have been associated with the claims file.  In addition, the Veteran has been afforded appropriate VA medical examinations in March 2007 and December 2011.

A medical opinion is adequate when it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The medical examinations  in 2007 and 2011 were conducted by medical professionals, and the associated reports reflect review of the Veteran's medical history.  The examinations included reports of the symptoms for the claimed disabilities and demonstrated objective evaluations.  The VA examiner was able to assess and record the condition of the thigh disabilities.

The Board finds that the medical examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared.  Further, the VA examination report addressed the applicable ratings criteria.  There is no indication that the symptomology associated with the service connected disabilities has increased since the time of the last VA examination.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001);  see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All relevant facts with respect to the claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

General increased rating criteria

In September 2006, the Veteran submitted claims of entitlement to service connection, in pertinent part, for residuals of a left quadriceps injury and for a surgical scar on the left thigh.  In April 2007, the RO granted service connection for both disabilities and assigned 10 percent disability evaluations for each.  The Veteran has disagreed with the initial disability evaluations assigned.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).


Entitlement to an initial evaluation in excess of 10 percent for residuals of a torn left quadriceps.

Increased rating criteria for residuals of the torn left quadriceps

The service connected residuals of the torn left quadriceps has been rated as ten percent disabling under Diagnostic Code 5314.  

Diagnostic Code 5314 pertains to muscle injuries to the pelvic girdle and thigh anatomical region, and provides evaluations for disabilities of Muscle Group XIV.  38 C.F.R. § 4.73.  Disabilities are classified as slight, moderate, moderately severe, or severe under Diagnostic Codes 5301 to 5323.  38 C.F.R. § 4.73.  

A slight disability stems from a simple wound of a muscle without debridement or infection, and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1)(i)-(ii).  It heals with good functional results, is superficial, results in minimal scarring and shows no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1)(i)-(iii).   Slight disabilities warrant a noncompensable rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

Moderate disability of the muscles is associated with consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small; situated to indicate a relatively short track of the missile through the muscle tissue; and signs of some loss of deep fascia, muscle substance, or impairment of muscle tonus, as well as loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderate disabilities warrant a 10 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

A moderately severe disability of the muscles will consist of a through-and-through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, as well as intermuscular scarring.  There must be evidence in the file showing hospitalization for a prolonged period for treatment of the wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and if present, evidence of inability to keep up with work requirements.  The objective findings will include entrance and, if present, exit scars indicating the track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side will demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Moderately severe disabilities warrant a 30 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

Finally, a severe disability of the muscles will consist of a through-and-through or deep penetrating wound due to a high-velocity missile or large or multiple low velocity missiles; with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection; or with sloughing of soft parts, intermuscular binding, and scarring.  Service treatment records will show hospitalization for a prolonged period for treatment of the wound and there will be a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  The objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation showing loss of deep fascia or muscle substance or soft flabby muscles in wound area; muscles swelling and hardening abnormally in contraction; and tests of strength, endurance, or coordinated movements compared with the corresponding muscles of uninjured side indicating severe impairment of function.  38 C.F.R. § 4.56(d)(4).  Severe disabilities warrant a 40 percent rating under Diagnostic Code 5314.  38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of a muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Analysis

At the time of a March 2007 VA examination, it was noted that the Veteran underwent left quadriceps repair in April 2006.  The examiner determined that the Veteran experienced a left quadriceps tear due to hyperextension of the knee.  The wound was not through and through and was not initially infected prior to healing.  There were no associated bone, nerve, vascular or tendon injuries.  Current symptoms reported by the Veteran were increased fatigability and weakness but no pain, decreased coordination, or uncertainty of movement.  There were no flare-ups of the muscle injury residuals.  The Veteran was unable to run or walk briskly.  There was no residual nerve damage, tendon damage, bone damage, muscle herniation or loss of deep fascia or muscle substance.  No joint motion was limited by muscle disease or injury.  The range of motion of the left knee was within normal limits.  The Veteran was employed.  He reported he had lost six weeks of work in the last year due to repair of the left quadriceps.  The examiner opined that the disability would have significant effects on the Veteran's occupational activities due to decreased mobility.  He also opined that the disability would be productive of moderate impairment in exercise, sports, recreation and chores, mild impairment in traveling and no impairment in shopping, feeding, bathing, dressing, toileting or grooming.  

The Veteran testified before the undersigned in June 2011 that his left quadriceps injury was productive of pain on ascending or descending stairs.  He was unable to work on an exercise bike for more than fifteen or twenty minutes he would become fatigued.  He had problems with loss of strength.  Just walking would fatigue his leg.  He leg had buckled while going down stairs.  There was no pain just fatigue.  He was unable to play racquetball or run as he had in the past.  

On the report of a December 2011 VA muscles examination, the examiner diagnosed the Veteran's muscle problem as a left quad rupture with repair.  It was a non-penetrating injury.  The injury was to Muscle Group XIV on the left.  There was no fascial defects.  The injury resulted in some soreness at the distal repair site but the muscle was still functional.  The examiner indicated the Veteran had consistent loss of power and a lowered threshold of fatigue.  Muscle strength was 5/5 throughout the body with the exception of left knee extension where it was 4/5.  No muscle atrophy was present.  The Veteran did not require the use of assistive devices to ambulate.  With regard to the injury's impact at work, the examiner wrote the Veteran would experience left quad fatigue with work.  

The Board finds the service connected residuals of a left torn quadriceps are productive of symptoms no more severe than the following:  complaints of pain; some loss of power; and lowered threshold of fatigue.  These symptoms most nearly approximate the criteria for rating a moderate muscle disability.  

The Veteran's service connected muscle disorder is manifest by very few symptoms found among the criteria for a higher rating (20% or more).  There are consistent complaints of only two out of the six cardinal signs and symptoms of muscle disability: loss of power and lowered threshold of fatigue.  There were complaints of soreness, but no complaints of fatigue pain, weakness, impairment of coordination, or uncertainty of movement.  There is no competent evidence documenting that the torn left quadriceps injury required debridement, had prolonged infection or sloughing of soft parts and intramuscular scarring.  Additionally, the residual pathology does not include loss of deep fascia or muscle substance or a ragged depressed adherent scar.  Furthermore, the record contains a finding that there is no muscle atrophy present.  

Strength testing at the time of the December 2011 VA examination revealed muscle strength was reported as 4/5 which demonstrates some impairment.  The Board finds, however, that this impairment of 4/5 is not much more than minimal and does not rise to a level of a moderately severe muscle disability.  

The examiner who conducted the December 2011 VA examination opined that the Veteran would have difficulty at work by experiencing left quadriceps fatigue.  The Board finds this does not equate to a determination that the service connected disability was productive of an inability to keep up with work requirements.  This lesser level of impairment supports the Board's determination that the residuals of the torn left quadriceps more nearly approximates the criteria for a moderate disability of the muscles during the entire appeal period.  


Entitlement to an initial evaluation in excess of 10 percent for a surgical scar on the left thigh.

Increased rating criteria for scar on the left thigh

The Veteran's service connected surgical scar on the left thigh has been rated as 10 percent disabling under Diagnostic Code 7801.  38 C.F.R. § 4.118.  

The diagnostic codes applicable to scars were amended during the pendency of this appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  The summary in the Federal Register notes that the applicability date of the amendment is for all applications for benefits received by VA on and after October 23, 2008.  In this case, the Veteran's application for benefits was received in September 2006 which is before October 23, 2008.  Additionally, while the Veteran can request a review under the new criteria, the Veteran has not requested such a review.  Therefore, the amended skin regulations effective October 23, 2008 are not for application.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 rates scars other than the head, face, or neck that are superficial and do not cause limitation of motion and provides for a maximum 10 percent rating.  38 C.F.R. § 4.118.  Further, Diagnostic Code 7803, which rates superficial and unstable scars, and Diagnostic Code 7804, which rates superficial scars that are painful on examination, both provide for a maximum 10 percent rating.  Id.  As such, the Veteran is not entitled to a disability rating in excess of 10 percent under these diagnostic codes.  The Board further notes that these Diagnostic Codes are inapplicable as they pertain to a superficial scar (one not associated with underlying tissue damage) and the medical evidence documents that the scar on the thigh is a deep scar as it includes underlying tissue damage.  

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.


Analysis

The Board finds that an increased in excess of the current 10 percent rating is not warranted at any point for the service connected surgical scar on the left thigh.  The pertinent evidence of record demonstrates that the symptomology associated with the disability consists of a tender and painful scar that is deep but is less than 12 square inches.  The evidence does not demonstrate that the scar is productive of any limitation of motion or other functional impairment.  The scar is not on the head, face or neck.  

The only medical evidence of record which deals with the Veteran's thigh scar are the reports of two VA examinations.  These examination reports do not document the symptomology required for a rating in excess of 10 percent.  

At the time of a March 2007 VA scars examination, the examiner described a scar on the left lower extremity which was 1 inch wide and 9 inches long.  The scar was not tender, it was not adherent to underlying tissue, and it did not result in limitation of motion or loss of function.  There was underlying soft tissue damage but there was no skin ulceration or breakdown over the scar.  The diagnosis was surgical scar on the left thigh.  

At the time of a June 2011 hearing, the Veteran's scar was presented and described as being approximately ten inches long.  

A VA scars examination was conducted in December 2011.  The left thigh scar was described as ten inches long and healed with slight tenderness.  The scar was not unstable.  It was also described as being linear and 25 centimeters long and superficial.  The total approximate area was 25 centimeters squared.  No muscle or nerve damage was associated with the scar.  The examiner found that the scar was not productive of any limitation of motion.  The examiner opined that the scar did not impact the Veteran's ability to work other than slight tenderness.  

There is no other pertinent evidence of record documenting any symptomology associated with the service connected left thigh surgical scar during the course of the appeal that would support a higher disability rating than the 10 percent assigned.  Accordingly, an increases rating is not in order. 


Extraschedular consideration

The Board has also considered entitlement to increased evaluations on an extraschedular basis but find that they are not warranted.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected residuals of a torn left quadriceps and surgical scar on the left thigh are specifically contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems and limitations reported by the Veteran in conjunction with the service connected disabilities on appeal are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the service connected disabilities, no further consideration is required, and the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The claim for an initial evaluation in excess of 10 percent for residuals of a torn left quadriceps is denied.

The claim for an initial evaluation in excess of 10 percent for a surgical scar on the left thigh.  


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


